DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 03/01/2021.
Claims 1, 3-19 and 21-32 are pending of which claims 1, 16, 28 and 30 are independent claims, and claims 2 and 20 are canceled.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 16, 28 and 30  and their dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention because  there is insufficient antecedent basis  in the claimed limitation due to  the amendment of  the limitation in Claims 1, 16, 28 and 30,  which   recites  “wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states “ , where  the second limitation recites  “ receiving downlink control information (DCI) that includes a pre-emption indication …” and in this second limitation,  there is  a lack  of the required antecedent basis.  


Claim Rejections - 35 USC § 103
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, 5, 9-10, 13-16, 18-19, 21, 23,  and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”).

Regarding claim 1: Huang discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving a configuration that indicates an association between pre-emption indication fields andHuang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states),  wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields ( Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states respectively  ( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state), receiving downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the pre-emption indication field determining whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the pre- emption indication (Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits).

However, Huang does not explicitly teach correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively; receiving downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the pre-emption indication field; determining whether the UE is scheduled to receive a communication in one or more pre- emptied resources indicated by the set of bits, via a component carrier associated with the pre- emption indication, and using a TCI state included in the sets of TCI states and decoding the communication based at least in part on the determination. However, Huang-2284 in the same or similar field of Huang-2284, see paragraph [0165], the association between one PI and one or more TCI state(s) could be configured or indicated to the UE; for example, the association is used to indicate a PI position for each TCI state; the plurality of TCI states and the associated positions of the PI could be configured in the same message, and  there is an indication associated with a PI indicating the TCI state(s) that the PI is associated with, for example, if a UE is configured with the reception of the PI and the UE is configured with 8 TCI states, the UE could associate a PI with one or more of the 8 TCI states; the UE could be configured with 8 positions to receive a PI, wherein each position is associated with one TCI state. It is noted that the UE may be configured with fewer positions if multiple TCI states are associated with a PI position; since a PI is composed of 14 bits, a PI position could be indicated based on multiples of 14 (e.g., 0, 14, 28, etc.); the PI position is based on the number of PIs in a DCI, e.g., a first PI in a DCI or a third PI in a DCI); and decoding the communication based at least in part on the determination, (Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 3: Huang discloses the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of demodulation reference signal (DMRS) ports, and wherein a DMRS port included in the set of DMRS ports is used to determine whether the UE is scheduled to receive the communication(Huang, see paragraph [0408], a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability, and each configured TCI state includes RS set with parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH).  

Regarding claim 5: Huang discloses the method of claim 1, wherein the configuration is indicated in a radio resource control (RRC) message ( Huang, see paragraphs [0135-0138], RRC may be used for configuration, for example, RRC of a group-common DCI carrying the downlink pre-emption indication (PI) may use  a bitmap to indicate preempted resources within the semi-statically configured DL reference resource, the bitmap indicates for one or more frequency domain parts (N>=1) and/or one or more time domain parts (M>=1) and the following combinations are supported and predefined [M, N] =[14, 1], [7, 2]).  

Regarding claim 9: Huang discloses the method of claim 1, wherein decoding the communication comprises decoding the communication using one or more non-pre-empted resources in which the communication is scheduled, and without using the one or more pre-empted resources, wherein the one or more non-pre-empted resources are indicated by the set of bits( Huang,  see paragraphs [0295-0295], the UE is configured for one or more pre-empted resources using DCI format 2_1 with preemption indication  1…N , each pre-emption indication is 14 bits, and decoding can only be done if the configuration of pre-empted resources  using DCI 2_1 are available, and this configuration is independent of the other resource configuration, and  see paragraph [0158], Configuration of UE monitoring of preemption indication is per downlink bandwidth part (DL BWP)  .  

Regarding claim 10: Huang discloses the method of claim 1, wherein the sets of TCI states includes all TCI states (Huang, see paragraph [0415], if the TCI is present in DCI, it is set as `Enabled`, the UE shall use the TCI-States according to the value of the `Transmission Configuration Indication` field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location   ).  

Regarding claim 13: Huang discloses the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single transmit receive point (TRP) or a single panel (Huang, see paragraph [0436], a cell could be composed of one or multiple associated TRPs, i.e. coverage of the cell is composed of coverage of all associated TRP(s); one cell could be controlled by one BS, and BS may be associated with multiple antennal or antenna panel)..  

Regarding claim 14: Huang discloses the method of claim 13, wherein the UE is configured to receive the DCI from a first TRP or a first panel and is configured to receive other DCI from a second TRP or a second panel (Huang, see paragraph [0451], a UE can be configured with a set of serving cell(s), the first and second serving cells as TRPs with some restrictions to avoid UE being confused, the UE can be configured with a periodicity for monitoring a downlink control information in a first serving cell indicating preemption indication (PI) of a second serving cell in the set, the periodicity can be configured with a restriction that the periodicity comprises integer number OFDM symbol(s) in the second cell, for example, if a UE receives a DCI(s) in a first serving cell indicating a PI for the first serving cell with SCS 60 kHz and/or a PI for a second serving cell with SCS 15 kHz, the UE may be configured by a base station with a periodicity as 2 slots for receiving the DCI in the first cell. In this example, with aid of the periodicity 2 slots with SCS 60 kHz, the number of OFDM symbols with SCS 15 kHz within the periodicity is 7).  

Regarding claim 15: Huang discloses the method of claim 1, wherein the sets of TCI states correspond  to sets of quasi co-location (QCL) relationships (Huang, see paragraph [0068], a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication of relationships  ).  

Regarding claim 16: Huang discloses a method of wireless communication performed by a base station, comprising: transmitting a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states (Huang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states),  wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields( Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state); and transmitting downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the pre-emption indication field (Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits0

However, Huang does not explicitly teach determining that a scheduled communication, associated with a TCI state of the sets of TCI states, is pre-empted for a user equipment (UE); based at least in part on the determination, wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE. However, Huang-2284 in the same or similar field of endeavor teaches determining that a scheduled communication, associated with a TCI state of the sets of TCI states, is pre-empted for a user equipment (UE); and transmitting downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the pre-emption indication field, based at least in part on the determination determining that a scheduled communication, associated with a TCI state of the sets of TCI states, is pre-empted for a user equipment (UE) (Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type; based at least in part on the determination, wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE( Huang-2284, see paragraph [0165], the association between one PI and one or more TCI state(s) could be configured or indicated to the UE; for example, the association is used to indicate a PI position for each TCI state; the plurality of TCI states and the associated positions of the PI could be configured in the same message, and  there is an indication associated with a PI indicating the TCI state(s) that the PI is associated with, for example, if a UE is configured with the reception of the PI and the UE is configured with 8 TCI states, the UE could associate a PI with one or more of the 8 TCI states; the UE could be configured with 8 positions to receive a PI, wherein each position is associated with one TCI state. It is noted that the UE may be configured with fewer positions if multiple TCI states are associated with a PI position; since a PI is composed of 14 bits, a PI position could be indicated based on multiples of 14 (e.g., 0, 14, 28, etc.); the PI position is based on the number of PIs in a DCI, e.g., a first PI in a DCI or a third PI in a DCI).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 18: Huang discloses the method of claim 16, wherein the pre-emption indication is associated with a component carrier for which the scheduled communication is pre-empted( Huang,  see paragraph [0005], from the perspective of a UE (User Equipment) and/or a base station where there is the method that includes a base station configuring the UE with a first serving cell and a second serving cell, and when the base station configuring the UE with a periodicity for monitoring a downlink control signal in the first serving cell, the base station is not allowed to configure the UE such that the periodicity includes a non-integer number of symbol(s) of the second serving cell, and wherein the downlink control signal includes a pre-emption indication (PI) for the second serving cell ).  

Regarding claim 19: Huang discloses the method of claim 18, wherein the [[set]]sets of TCI states includes all TCI states for the one or more pre-empted resources and the component carrier(Huang,  see paragraph [0065], a group common DCI carrying PI introduces a TCI (Transmission Configuration Indication) in a DCI for QCL (Quasi Co-Location) indication of data transmission: explicit signaling to the UE of the DL RS(s) ID and corresponding TCI state and implicit association of the DL RS ID(s) to a TCI state based on measurements by the UE, and see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and a DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the configuration indicated by TCI).  

Regarding claim 21: Huang discloses the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of demodulation reference signal (DMRS) ports, wherein a DMRS port included in the set of DMRS ports is associated with the scheduled communication(Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and a DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the configuration indicated by TCI).    

Regarding claim 23: Huang discloses the method of claim 16, wherein the configuration is indicated in a radio resource control (RRC) message( Huang, see paragraph [0433], a configuration may be applied for one or multiple TRPs  and    see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0295-0295], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication 1, Pre-emption indication 2, . . . , Pre-emption indication N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits).  

Regarding claim 27: Huang discloses the method of claim 16, wherein the sets of TCI states correspond to a set of quasi co-location (QCL) relationships (Huang, see paragraph [0068], a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication of relationships).  

Regarding claim 28: Huang discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: -7-PATENT U.S. Patent Application No. 16/715,727 Attorney Docket No. 0097-0671/190735 receive a configuration that indicates an association between [[a ]]pre-emption indication  fields and sets of transmission configuration indicator (TCI) state( Huang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states)s, wherein a first pre-emption Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively ( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state); receive downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the pre-emption indication field(Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits).

However, Huang does not explicitly teach determine whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the pre-emption indication, and using a TCI state included in the sets of TCI states; and decode the communication based at least in part on the determination. 

Huang-2284, see paragraph [0165], the association between one PI and one or more TCI state(s) could be configured or indicated to the UE; for example, the association is used to indicate a PI position for each TCI state; the plurality of TCI states and the associated positions of the PI could be configured in the same message, and  there is an indication associated with a PI indicating the TCI state(s) that the PI is associated with, for example, if a UE is configured with the reception of the PI and the UE is configured with 8 TCI states, the UE could associate a PI with one or more of the 8 TCI states; the UE could be configured with 8 positions to receive a PI, wherein each position is associated with one TCI state. It is noted that the UE may be configured with fewer positions if multiple TCI states are associated with a PI position; since a PI is composed of 14 bits, a PI position could be indicated based on multiples of 14 (e.g., 0, 14, 28, etc.); the PI position is based on the number of PIs in a DCI, e.g., a first PI in a DCI or a third PI in a DCI); and decode the communication based at least in part on the determination (Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 29: Huang discloses the UE of claim 28, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE(Huang, see paragraph [0408], a BS as a single transmit and receive point, and configures a UE with up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability).  

Regarding claim 30: Huang discloses a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: -8-PATENT U.S. Patent Application No. 16/715,727 Attorney Docket No. 0097-0671/190735 transmit a configuration that indicates an association between pre-emption indicationHuang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states), wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields( Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCJ states and a second set of TCJ states, of the sets of TCJ states, respectively( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state).

However, Huang does not explicitly teach determine that a scheduled communication, associated with a TCJ state of the sets of TCJ states, is pre-empted for a user equipment (UE) and transmit downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the pre-emption indication field, based at least in part on the determination., wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE. However, Huang-2284 in the same or similar field of endeavor teaches determine that a scheduled communication, associated with a TCJ state of the sets of TCJ states, is pre-empted for a user equipment (UE) (Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type); and transmit downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the pre-emption indication field, based at least in part on the determination., wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE (Huang-2284, see paragraph [0165], the association between one PI and one or more TCI state(s) could be configured or indicated to the UE; for example, the association is used to indicate a PI position for each TCI state; the plurality of TCI states and the associated positions of the PI could be configured in the same message, and  there is an indication associated with a PI indicating the TCI state(s) that the PI is associated with, for example, if a UE is configured with the reception of the PI and the UE is configured with 8 TCI states, the UE could associate a PI with one or more of the 8 TCI states; the UE could be configured with 8 positions to receive a PI, wherein each position is associated with one TCI state. It is noted that the UE may be configured with fewer positions if multiple TCI states are associated with a PI position; since a PI is composed of 14 bits, a PI position could be indicated based on multiples of 14 (e.g., 0, 14, 28, etc.); the PI position is based on the number of PIs in a DCI, e.g., a first PI in a DCI or a third PI in a DCI). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 31: Huang discloses the UE of claim 28, wherein the configuration indicates an association between the pre-emption indication field and at least one of a set of demodulation reference signal (DMRS) ports or a set of layers, wherein at least one a DMRS port, included in the set of DMRS ports(Huang, see paragraph [0408], a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability, and each configured TCI state includes RS set with parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH).  , or a layer, included in the set of layers, is used to determine whether the UE is scheduled to receive the communication Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).  .  

Regarding claim 32: Huang discloses the base station of claim 30, wherein the configuration indicates an association between the pre-emption indication field and at least one of a set of demodulation reference signal (DMRS) ports or a set of layers, wherein at least one of a DMRS, included in the set of DMRS ports, or a layer, included in the set of layers, is associated with the scheduled communication ( Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).    



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”) and the combination of Huang and Huang-2284  is further combined with US. Pub. 20190379491 to Kilinc (hereinafter “Kilinc”)

Regarding claim 6: Huang discloses the method of claim 1, corresponding to the one or more pre-empted resources based at least in part on a determination that the UE is scheduled to receive the communication in the one or more pre-empted resources, via the component carrier, and using the TCI state (Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).  

However Huang does not explicitly teach wherein decoding the communication comprises resetting one or more log likelihood ratio (LLR) values. However, Kilinc in the same or similar field of endeavor teaches wherein decoding the communication comprises resetting one or more log likelihood ratio (LLR) values (Kilinc, see paragraph [0018], resetting LLR is the same as  ignoring the soft information as a result of puncturing and this may result setting LLR values corresponding to the ignored soft information to zero). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kilinc within the system of Huang because it would allow the selection of a corrupted part of the data that requires 

Regarding claim 7: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However Huang does not explicitly teach the method of claim 6, wherein the one or more LLR values correspond to the TCI state. However, Kilinc in the same or similar field of endeavor teaches the method of claim 6, wherein the one or more LLR values correspond to the TCI state (Kilinc, see paragraph [0055], when the same UE, for example, detects the DMRS port  associated with TCI for the URLLC PDCCH within the eMBB transmission,  and UE may be configured to set the LLR values of the punctured bits to zero before decoding, and  if the probability of decoding failure is determined to be above a threshold, the UE may wait for the eNB's retransmission of the punctured eMBB bits instead of sending a NACK or the UE may send a NACK as usual. In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kilinc within the system of Huang because it would allow the selection of a corrupted part of the data that requires retransmission. 

Regarding claim 8: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However Huang does not explicitly teach the method of claim 6, wherein the one or more LLR values are reset for all TCI states. However, Kilinc in the same or similar field of endeavor teaches the method of claim 6, wherein the one or more LLR values are reset for all TCI states (Kilinc, see paragraph [0018], resetting LLR is the same as ignoring the soft information as a result of puncturing and this may result setting LLR values corresponding to the ignored soft information to zero). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kilinc within the system of Huang because it would allow the selection of a corrupted part of the data that requires retransmission. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kilinc would have been to achieve decreasing retransmission resources due to the fact that .

Claims 4, 11-12, 17, 22 and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”) and the combination of Huang and Huang-2284  is further combined with US. Pub. 20210076324 to Kaikkonen (hereinafter “Kaikkonen”)

Regarding claim 4: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is used to determine whether the UE is scheduled to receive the communication. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is used to determine whether the UE is scheduled to receive the communication(Kaikkonen, see paragraph [0010], FIG. 2, case where a UE has been configured two CORESETs with one or multiple TCI state associations as a layer to receive communication, for example,  for the CORESET #0, MAC-CE signaling is used to activate one of the configured TCI states at a time--i.e. either TCI state 0, 1 ).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  management  both beam and power by enabling efficient combination beam management and power saving as disclosed in Kaikkonen para 0016.

Regarding claim 11: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE (Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for a set of TCI states).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the 

Regarding claim 12: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple transmit receive points or multiple panels. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple transmit receive points or multiple panels(Kaikkonen, see paragraph [0087],  a UE may have multiple RX/TX panels).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. 

Regarding claim 17: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the sets of TCI states includes all TCI states. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the sets of TCI states includes all TCI states (Kaikkonen, see paragraph [0011-0014], FIG. 3 (A-C), TCI indicates the association of whether the TCI association is used to indicate a PI position for each TCI state, and  a TCI-PresentInDCI is set as `Disabled` or Enabled, which also indicate  a CORESET scheduling the PDSCH or the PDSCH is scheduled by a DCI format 1_0, and time offset value between the reception of the DL DCI and the corresponding, and see paragraph).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of 

Regarding claim 22: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is associated with the scheduled communication. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is associated with the scheduled communication (Kaikkonen, see paragraph [0010], FIG. 2, case where a UE has been configured two CORESETs with one or multiple TCI state associations as a layer to receive communication, for example,  for the CORESET #0, MAC-CE signaling is used to activate one of the configured TCI states at a time--i.e. either TCI state 0, 1). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management 

Regarding claim 24: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE (Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for a set of TCI states). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  management  both beam and power by enabling efficient 

Regarding claim 25: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple transmit receive points or multiple panels. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple transmit receive points or multiple panels (Kaikkonen, see paragraph [0087], a UE will have more than one panel for DCI transmission of one or more pre- emption indications but will, in general, only actively use one at a time for DCI transmission of one or more pre- emption indications.  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  

Regarding claim 26: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single transmit receive point or a single panel. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single transmit receive point or a single panel (Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for DCI transmission of one or more pre- emption indications).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  management  both beam and power by enabling efficient .
Response to Arguments
 Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. See below:
   
Applicant argues that Huang does not disclose one or more features recited in claim 1, as amended. For example, HUANG does not disclose a method of wireless communication performed by a user equipment (UE), comprising "receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively" and "determining whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the pre-emption indication, and using a TCI state included in the sets of TCI states," as recited in independent claim 1, as amended. 

Examiner respectfully disagrees with applicant regarding the above statement, the relationship between TCI and PI is that the ability to use the feature PI is enabled by TCI through configuration and this disclosed by  primary prior art Huang and even more by the secondary prior art Haung-2284 in paragraph 0165.

Applicant argues that HUANG does not disclose the claimed configuration or that a UE receives, or is scheduled to receive, a communication in one or more pre-empted resources indicated by the set of bits using a TCI state included in the sets of TCI states. Therefore, HUANG does not disclose a method of wireless communication performed by a user equipment (UE), comprising "receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, wherein a first pre-emption indication field and a second pre-emption field, of the pre- emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively" and "determining whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the pre-emption indication, and using a TCI state included in the sets of TCI states," as recited in independent claim 1, as amended. For at least the forgoing reasons, independent claim 1 is patentable over HUANG. Independent claims 16, 28, and 30, as amended, recite similar features. Therefore, independent claims 1, 16, 28, and 30, and the claims that depend thereon, are patentable over the applied reference. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1, 3, 5, 9-19, 21, and 23-30 under 35 U.S.C. § 102(a)(2) based on  Huang.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                     
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477